DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In response to the decision by the Patent Trial and Appeal Board of April 4, 2022, PROSECUTION IS REOPENED.  The following Office Action includes rejections not previously considered or adjudicated by the Board and a rejection affirmed by the Board.  The time period for appellate review of the Board’s decision has expired.  Authorization to reopen prosecution has been given by the Group Director, who has signed below.
/JONATHAN C TEIXEIRA MOFFAT/               Group Director TC 3700                     
                                                                                                                                                                    
Status of Claims
	The proposed claims in the Response After Final dated 1/15/2021 were not entered.  As such, the claims of 9/24/2020 are the currently pending claims.  In accordance with the Board decision of 4/4/2022, the rejections of claims 1 and 8 under 102(a)(1) as being anticipated by Martins (U.S. 2006/118066) were affirmed and have been included below.  The rejection of claims 2, 4-5, and 7-8 were reversed.  Those claims are now objected to.  The Board reversed the previous rejections of claims 12-14 and 17.  However, a new grounds of rejection is presented below for claims 12 and 17.  Claims 13-14 are now objected to.  Claims 6, 9-11, 15, and 18-26 remain withdrawn.  This action is Non-Final.

Information Disclosure Statement
	The information disclosure statement (IDS) dated 1/7/2022 has been received and considered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martins (U.S. 2006/0118066).
Martins discloses a multi-port valve (in particular the second embodiment shown in figures 5+), comprising: a housing (2) defining an internal cavity, the housing further comprising a plurality of ports (50 ,52, 54, 56, 58, 60, 62), wherein each of the plurality of ports is in communication with the internal cavity; a shell body (80) rotatably disposed within the internal cavity; and a seal member (100) having a plurality of openings and surrounding the shell body such that it circumscribes the shell body within the internal cavity, wherein the plurality of ports includes a first port (50), a second port (52), and a third port (58), wherein the first port and the second port of the plurality of ports are arranged relative to one another such that they are angularly spaced apart from one another in an angular direction and situated at a same axial height relative to a longitudinal axis of the housing (see figs. 8-10); and wherein the third port is in at least a partially angularly overlapped arrangement relative to one of the first port or the second port in the angular direction and is axially spaced from the first port and the second port relative to the longitudinal axis (see fig. 16).
Regarding claim 8, Martins further discloses wherein the seal member seals outwardly in a radial direction against an interior surface of the housing (best shown in fig. 11).

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama (U.S. 9,523,434).
Nagahama discloses a multi-port valve, comprising: a housing (10) defining an internal cavity (within 10), the housing further comprising a plurality of ports (12a-12d), wherein each of the plurality of ports is in communication with the internal cavity (fig. 5); a shell body (40) rotatably disposed within the internal cavity (fig. 5, fig. 6); and a seal member (30) having a plurality of openings (31a-31d), wherein each opening of the plurality of openings is associated with one of the plurality of ports such that each of the plurality of ports are sealed from one another along the outer periphery of the seal member (see fig. 5, 31a is associated with 12a, 31b is associated with 12b, etc.); wherein the seal member is one of a continuous cylindrical piece of elastomeric material (see col. 5, ll. 58-60 describing the seal member 30 as being annular with through holes 31a to 31d and also col. 6, ll. 32-40 describing the material as being rubber which is an elastomeric material), except for the plurality of openings formed therein, surrounding the shell body (fig. 2, fig. 5), or comprises a rigid core with a plurality of elastomeric seals attached thereto.
Regarding claim 17, Nagahama further discloses wherein the seal member (30) seals outwardly in a radial direction against an interior surface of the housing (see fig. 5, especially at the lead lines for 33a-33d).

Allowable Subject Matter
Claims 2, 4-5, 7-8, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The new grounds of rejection above for claims 12 and 17 are believed to read on the limitations as now outlined in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753